DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites “determining, according to the status data, a target application to be run” in line 5 of the claim. There is not sufficient support for this limitation in the written description. While the specification provides details for “when the target application needs to be run” ([0019], [0073], and [0148]) or preloading “the target application to be run” ([0046]), the specification does not provide support for “determining, according to the status data, a target application be run” as amended. In light of the specification, Examiner interprets “determining, according to the status data, a target application to be run” as “determining, according to the status data, a target application to be preloaded”.
Dependent claims 2-9 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 10, the claim recites a device with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.
Dependent claims 11-18 are also rejected due to inheriting the deficiencies of claim 10.

Regarding claim 19, the claim recites a device with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.
Dependent claim 20 is also rejected due to inheriting the deficiencies of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 2018/0097905 A1), in view of Sun et al. (US 2013/0120294 A1).

Regarding claim 1, Todasco teaches a method for processing an application ([0013]: an online service provider provides application data for processing on the user device), performed by a processor executing instructions stored on a memory ([0028]), comprising:
acquiring status data, wherein the status data indicates a running status of a terminal ([0023], [0047], and [0063-0064]: for example, the user’s current location is 
determining, according to the status data, a target application to be preloaded (FIG. 3B and [0064]: application data 2112 of a target application is preloaded according to the status data/location);
displaying the application window corresponding to the target application in the physical screen in response to receiving a running instruction of the target application (FIG. 2A and second half of [0056]: for example, the user may select social networking application icon 1020 to open the target application in the physical screen of the device displaying mobile desktop interface 1000. This results in the display of preloaded data for that application).
Todasco does not explicitly teach displaying an application window corresponding to the target application in a virtual screen, wherein a display area corresponding to the virtual screen is located outside a display area corresponding to a physical screen, wherein a size of the virtual screen is the same as a size of the physical screen, and each virtual screen corresponds to one target application; and migrating the application window to the physical screen in response to receiving a running instruction of the target application.
Sun teaches displaying an application window corresponding to the target application in a virtual screen ([0125]: preloading of the target application involves loading an application to an initial screen stage/displaying the target application in a virtual screen; FIG. 7D, [0145], and [0147]: For example, applications 7 and 8 are currently displayed as seen in FIG. 7B. As part of the active region 720, applications 5 migrating the application window to the physical screen in response to receiving a running instruction of the target application (FIG. 7B to FIG. 7A, and [0143]: For example, in response to receiving a running instruction of the target application via “a touch and flip gesture to the right after touching a point in the first window 703”, the application windows 701 and 702 are migrated to the physical screen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco to incorporate the teachings of Sun and display an application window corresponding to the target application in a virtual screen, wherein a display area corresponding to the virtual screen is located outside a display area corresponding to a physical screen, wherein a size of the virtual screen is the same size of the physical screen; and migrate the application window to the physical screen. Doing so would allow the user to quickly advance to the relevant target application. Because the target application has been preloaded, or preemptively displayed in a virtual screen, this minimizes the time it takes to initialize an application (Sun, [0010-0011]). Ensuring that the size of the virtual screen 
Although Todasco in view of Sun does not explicitly teach each virtual screen corresponds to one target application, in another embodiment, Sun teaches the main screen 210 displaying one application and preloading one application ([0082] and [0141]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual screen on which preloaded applications are displayed as disclosed in Todasco in view of Sun to incorporate the further teachings of Sun and have each virtual screen correspond to one target application. Doing so would allow the user to simplify the user interface so that the user may effectively focus on a single application at a time. This would also conserve processing resources if only a single application is relevant to the user. This is in contrast to the potential waste of resources and screen real-estate if multiple applications are unnecessarily preloaded and displayed at a time.

Regarding claim 2, Todasco in view of Sun teaches method according to claim 1. Todasco in view of Sun further teaches:
loading an application resource corresponding to the target application (Todasco, FIG. 3B and [0064]: device cache 2124/application resource is loaded according to the application data 2112 of target application), and obtaining window display data corresponding to the application window (Todasco, FIG. 3B and [0064]: media content 2118/window display data is obtained);

storing the window display data to a second memory buffer area (Todasco, FIG. 3B and end of [0064]: media content 2118/window display data is stored to a device database 2128 for playback; claim 17) (See also Sun [0125]: the second memory buffer area may be, for example, the RAM 111); and
rendering and displaying the application window in the virtual screen according to the window display data (Todasco, FIG. 3B and end of [0064]: because the media content is stored for playback, this indicates that the application window for the media content is rendered and displayed during playback; FIG. 2B and [0057-0058]: for example, the application window for media playback interface 1106 is rendered and displayed.) (Sun, for the virtual screen aspect, [0125]).

Regarding claim 4, Todasco in view of Sun teaches the method according to claim 1. Todasco further teaches:
removing the virtual screen if the running instruction of the target application is not received within a predetermined duration (end of [0038], second half of [0044], and end of [0051]: predictive caching application 140 may only preload content required by the user within a time period. Thus, content is no longer preloaded, or removed in the cache server 135, if unused by the user), or a remaining memory of the terminal is lower than a threshold.

Regarding claim 5, Todasco in view of Sun teaches the method according to claim 1. Todasco further teaches wherein the determining, according to the status data, the target application to be preloaded comprises:
inputting the status data into a prediction model to obtain the target application, and wherein the prediction model is obtained by training based on sample status data and sample application data (FIG. 3B and [0064]: location 2104 is part of the user information 2102 which gets inputted into predictive analysis engine 2100/prediction model. This prediction model is obtained by training based on the sample status data including the location historical data of the user, as supported in [0021] and [0044], and sample application data including when a user typically uses an application, as supported in [0044]).

Regarding claim 6, Todasco in view of Sun teaches the method according to claim 5. Todasco further teaches wherein the status data comprises at least one of:
data indicating a time period in which a current time is;
data indicating applications running in foreground; and
data indicating the current geographic location ([0023], [0047], and [0063-0064]: for example, the user’s current location is used as status data indicating that the terminal may be in a low or no network connectivity region).

Regarding claim 7, Todasco in view of Sun teaches the method according to claim 6. Todasco further teaches:

training the prediction model based on the time period and the application identifier ([0044]: such information as to when a user accesses certain applications are supplied to the service provider server to train the predictive caching application 140 to align with a user’s predicted schedule).

	Regarding claim 9, Todasco in view of Sun teaches the method according to claim 6. Todasco further teaches:
acquiring an application opening record, wherein the application opening record containing geographic location data and an application identifier of an opened application (end of [0024]: for example, an application opening record indicates that an application for listening to a playlist is opened when the user is at the gym); and 	training the prediction model based on the geographic location data and the application identifier ([0024] and [0047]: based on information such as the geographic location data, the prediction model is trained).

Regarding claims 10, 11, 13-16, and 18, the claims recite a device (Todasco, system 100 of FIG. 1 and [0027-0028]) for processing an application wherein the device performs operations with limitations corresponding to the method of claims 1, 2, 4-7 and 9, respectively, and are therefore rejected on the same premises.

Regarding claims 19 and 20, the claims recite a computer readable storage medium ([0028]) performing operations with limitations corresponding to the method of claims 1 and 2, respectively, and are therefore rejected on the same premises.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 2018/0097905 A1), in view of Sun et al. (US 2013/0120294 A1), and in view of Bolcsfoldi et al. (US 2011/0090234 A1).

Regarding claim 3, Todasco in view of Sun teaches the method according to claim 2. Although Todasco in view of Sun teaches storing the window display data to a second memory buffer area (Todasco, FIG. 3B and end of [0064]: media content 2118/window display data is stored to a device database 2128 for playback; claim 17) (See also Sun [0125]: the second memory buffer area may be, for example, the RAM 111), Todasco in view of Sun does not explicitly teach wherein display content in the physical screen is stored in a first memory buffer area, the method further comprising: migrating the window display data from the second memory buffer area to the first memory buffer area.

migrating the window display data from the second memory buffer area to the first memory buffer area (FIG. 3, [0046-0047] and [0049]: display data/application window is migrated from the virtual frame buffer 103/second memory buffer to the physical display 106 via display buffer 104/first memory buffer area, where the display content in the physical screen is stored, to complete rendering and allow the user to view the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Sun to incorporate the teachings of Bolcsfoldi and have wherein display content in the physical screen is stored in a first memory buffer area, the method further comprising: migrating the window display data from the second memory buffer area to the first memory buffer area. Doing so would prevent interference of display resources by allowing the target application to temporarily reside in the virtual screen, hosted by the virtual frame buffer, until the content is required by the user. Once the user provides instruction to run the application, as seen in Todasco, the virtual screen may be finally migrated to the physical screen. In this way, the physical screen does not waste processing resources by only dedicating its display when the user would like to view the targeted application that was buffered and temporarily stored as a virtual screen.

	Regarding claim 12, the claim recites a device with corresponding limitations to the method of claim 3 and is therefore rejected on the same premise.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 2018/0097905 A1), in view of Sun et al. (US 2013/0120294 A1), and in view of Bilal et al. (US 2014/0372356 A1).

Regarding claim 8, Todasco in view of Sun teaches the method according to claim 6. Todasco in view of Sun does not explicitly teach acquiring an application jumping record, wherein the application jumping record indicates jumping from a first application to a second application; and training the prediction model based on an application identifier of the first application and an application identifier of the second application.
Bilal teaches acquiring an application jumping record, wherein the application jumping record indicates jumping from a first application to a second application (FIG. 6, [0071], and [0073-0079]: application jumping record, for example, indicates jumping from application A to application B at 03:51); and training the prediction model based on an application identifier of the first application and an application identifier of the second application ([0077-0079]: a model is trained based on the switching of apps observed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Sun to incorporate the teachings of Bilal and acquiring an application jumping record, wherein the application jumping record indicates jumping from a first application to a second application; and training the prediction model based on an application identifier of the first application and an application identifier of the second application. Doing so would 

	Regarding claim 17, the claim recites a device with corresponding limitations to the method of claim 8 and is therefore rejected on the same premise.

Response to Amendment
The amendment filed October 8, 2020, has been entered. Claims 1-20 are pending in the case. Applicant’s amendments have resulted in the removal of the claim objections and 101 rejections previously set forth in the Non-Final Office Action mailed 07/08/2020. However, Applicant’s amendments have also raised new 112 issues.

Response to Arguments
Applicant's arguments filed 07/08/2020 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

It is clear that the application data 2112 in Todasco is service data of a running application, rather than a target application to be run (near top of page 11 of Remarks).
Sun fails to disclose determining, according to the status data, a target application to be run.
Sun merely discloses loading an application but fails to disclose the “virtual screen”, then further fails to disclose displaying an application window corresponding to the target application in the virtual screen. Sun also fails to disclose wherein a size of the virtual screen is the same as a size of the physical screen, and each virtual screen corresponds to one target application.
The applications to be changed in Sun are in the running state, as supported by [0155] and [0157]. In contrast, amended claim 1 requires that the target application be run when the running instruction of the target application is received and the application window corresponding to the target application is migrated to the physical screen. The “touch and flip gesture” in paragraph [0143] of Sun is not the same as a “running instruction” to migrate the application window.
Examiner respectfully disagrees with Applicant.

Regarding point (a), Examiner does not agree with Applicant’s interpretation that application data 2112 pertains to service data of a running application. Paragraph [0064] of Todasco recites: “For example, location 2104 may be used to determine application data 2112 required by the user, for example, if the user may perform an application action at a future time and require application data… Thus, predictive caching application 140 may determine preloaded data for potential future requirements 2110. For example, preloaded data 2122 may include application data 2112 that is stored to a device cache 2124.” Todasco does not describe application data being service data of a running application. Rather, Todasco describes how relevant application data, pertaining to an application, is preemptively preloaded for the user as the user is expected to perform a future application action. Therefore, Todasco teaches determining, according to the status data, a target application to be preloaded, in accordance with the resulting interpretation from the raised 112 issue.

Regarding point (b), Todasco has been shown in the rejection and point (a) to teach the argued limitation, whereas Sun is not relied upon for the argued limitation.

Regarding point (c), Examiner’s position is that Sun discloses displaying an application window corresponding to the target application in the “virtual screen”. Examiner directs Applicant to at least FIGS. 7B, 7A, 7D, and 7E and paragraphs [0143], [0145], and [0147]. As shown, the virtual screen corresponds to an area beyond the physical screen. For example, while the physical screen displays the seventh and eighth applications as seen in FIGS. 7B and 7D, a virtual screen is the area encompassing the fifth and sixth applications to the left of the physical screen. Furthermore, the area of the virtual screen, which is the area encompassing the fifth and sixth applications, is the same size as the physical screen, which also displays applications in the same format.
As for the other newly amended feature reciting “each virtual screen corresponds to one target application”, Sun is relied upon because, while FIGS. 7A-E show the display and preloading of multiple applications at a time, Sun also teaches that just one 

Regarding point (d), while Sun regards preloaded applications as “running” in the active region, as seen in paragraph [0155] as cited by Applicant, note that Sun defines “preloading” as “loading an application to a predetermined stage, e.g., to an initial screen stage by calling the application to be preloaded into the RAM 111 or ROM 112 of the controller 110” ([0125]). While the preloaded applications may be considered to be “running”, they are not fully running or executed in such a way that migrates the application window to the physical screen. The display change event, which prompts the change from FIG. 7B to FIG. 7A (paragraph [0143]) and, correspondingly, from FIG. 7D a display change event is to run and display the application on the left side of the third and fourth applications in a specified order. The controller 110 may control the touch screen to display first and second application run screens in the first and second windows 391 and 392, respectively.” Accordingly, it is the display change event that act as a running instruction which would allow the application screens to be migrated and displayed as application run screens. Applications are completely run once they are fully rendered as application run screens in the physical screen (FIG. 3A, [0087], and [0090]). In the case of FIGS. 7B and 7E, this occurs once a running instruction/display change event is received, since desired applications are initially in the virtual screen, out of view. Therefore, Todasco in view of Sun teaches the limitations of amended independent claim 1 and, similarly, independent claims 10 and 19, which are rejected under U.S.C. 103 as being unpatentable. The remaining dependent claims are rejected with the appropriate combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
       
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171